UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6036


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JERMAINE JONES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Terrence W. Boyle,
District Judge. (4:13-cr-00083-BO-1)


Submitted:   March 17, 2016                 Decided:   March 22, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jermaine Jones, Appellant Pro Se. S. Katherine Burnette, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jermaine Jones appeals the district court’s order denying

his 18 U.S.C. § 3582(c)(2) (2012) motion.            We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.               United States v.

Jones, No. 4:13-cr-00083-BO-1 (E.D.N.C. filed Dec. 22, 2015 &

entered Dec. 23, 2015).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument    would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                    2